DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Basavarajappa (US 2013/0102163 A1) in view of Nakanishi (US 2016/0290017).
Regarding claim 1, Basavarajappa teaches a vehicle lid lock device (fig. 5), comprising: a locking member (104) for locking a lid (135) provided on a vehicle (fig. 13); a housing member (103) in which an insertion hole (hole for 104 to extend through) is formed into which the locking member is inserted (fig. 10) and which houses the locking member enabled to move backward and forward (paragraph 0121); and an annular seal member (126) that is housed in a housing portion of the housing member (fig. 10) and that seals a gap between an inner surface of the insertion hole of the housing member and an outer surface of the locking member (fig. 10), wherein the seal comprises a portion extending radially inward 
Basavarajappa does not teach wherein the seal member comprises a main body comprising an inner peripheral surface with an inner diameter larger than an outer diameter of the locking member, and a lip portion that protrudes radially inward from the inner peripheral surface.  
	Nakanishi teaches a similar lid lock device wherein the seal member (30) comprises a main body comprising an inner peripheral surface with an inner diameter larger than an outer diameter of the locking member, and a lip portion that protrudes radially inward from the inner peripheral surface (annotated figure 1).  
	It would have been obvious to one of ordinary skill in the art to substitute the seal of Nakanishi for the seal of Basavarajappa utilizing a different shape.  This change of shape of the seal allows for contact of the seal to occur in the edge portion rather than the main body preventing wear on the seal.  The substitution of one known element for another yields predictable results to one of ordinary skill in the art.

    PNG
    media_image1.png
    225
    239
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 2, Basavarajappa in view of Nakanishi teaches the vehicle lid lock device according to claim 1, wherein a gap is formed between an outer peripheral surface of the main body of the seal member and an inner surface of the housing portion that faces the outer peripheral surface of the main body (annotated figure 1).
Regarding claim 3, Basavarajappa in view of Nakanishi teaches the vehicle lid lock device according to claim 1, wherein the housing member (Basavarajappa’ 103) comprises a case main body comprising a cylinder portion (annotated figure 2) supporting the locking member and a cylindrical cap (Basavarajappa’ 107) attached outside the cylinder portion of the case main body, wherein the seal member (Basavarajappa’ 126) is sandwiched between the case main body and the cylindrical cap, and wherein a positioning portion (annotated figure 2) that defines a radial position of the seal member is provided on an axial end face of the cylinder portion of the case main body facing the seal member (the specification states that the positioning portion is not limited, and can be the circumferential wall of the cylinder portion).

    PNG
    media_image2.png
    509
    615
    media_image2.png
    Greyscale

Annotated Figure 2
Regarding claim 4, Basavarajappa in view of Nakanishi teaches the vehicle lid lock device according to claim 2, wherein the housing member (Basavarajappa’ 103) comprises a case main body comprising a cylinder portion (annotated figure 2) supporting the locking member and a cylindrical cap (Basavarajappa’ 107) attached outside the cylinder portion of the case main body, wherein the seal member (Basavarajappa’ 126) is sandwiched between the case main body and the cylindrical cap, and wherein a positioning portion (annotated figure 2) that defines a radial position of the seal member is provided on an axial end face of the cylinder portion of the case main body facing the seal member (the specification states that the positioning portion is not limited, and can be the circumferential wall of the cylinder portion).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675